 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID PERRYMAN,                                    No. 2:19-cv-0071 CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has requested that this action be dismissed.

18   Pursuant to Fed. R. Civ. P. 41(a), plaintiff’s request shall be honored.

19           Accordingly, IT IS HEREBY ORDERED that this action is dismissed.

20   Dated: October 30, 2019
                                                       _____________________________________
21
                                                       CAROLYN K. DELANEY
22                                                     UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28   12/perr0071.59
